DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 05/07/2020 is entered.
Status of claims
3.	Claims 10-19 are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. .


If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required. Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a)    during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b)    all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

(d) the deposits will be replaced if they should become non-viable or non-replicable.
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
1) The name and address of the depository;
2) The name and address of the depositor;
3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
5) The date of the viability test;
6) The procedures used to obtain a sample if the test is not done by the depository; and
7) A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
	
s 10-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (See MPEP 289).
Claims are  drawn to a method for prevention or treatment of infections contracted by a newborn livestock mammal at the time of birth, said method comprising a step of applying a composition to the perineum and/or to the teats of the female that is going to give birth or has given birth to said newborn livestock mammals, before and/or after parturition, wherein the composition comprises or consists essentially of a mixture: of at least one strain of bacteria of the genus Bacillus, in particular a Bacillus subtilis strain, and of at least one strain of lactic bacteria, wherein the bacterial composition comprises: at least one of the following three Bacillus subtilis strains: NOLO1, NOLO2, NOLO3, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I- 5043 and CNCM I - 4607, respectively, and at least the lactic bacteria strain: Lactococcus lactis spp lactis 1 strain NOL11, said strain being deposited in the CNCM under number CNCM I – 4609, wherein the composition comprises 104 to 1011 bacterial colonies of Bacillus and 104 to 1011 bacterial colonies of lactic bacteria, the bacterial colonies being per ml or g of composition, wherein said at least one Bacillus strain is in sporulated and/or vegetative form, wherein said female is in an environment previously treated with the composition, said composition essentially consisting of the following three Bacillus subtilis strains: NOLO1, NOL02, NOL03, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I-5043 and CNCM I - 4607, respectively, and the lactic bacteria strain: Lactococcus lactis spp lactis 1 strain NOLl1, said strain 
Examples 1-2 of the specification refers to a method of reducing antibiotic treatment  or reducing neonatal diarrhea contracted by a newborn livestock mammal at the time of birth, said method comprising a step of applying a composition to the perineum and/or to the teats of the female that is going to give birth or has given birth to said newborn livestock mammals, before and/or after parturition, wherein the composition comprises or consists essentially of a mixture of three Bacillus subtilis strains: NOLO1, NOLO2, NOLO3, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I- 5043 and CNCM I - 4607, respectively, and at least the lactic bacteria strain: Lactococcus lactis spp lactis 1 strain NOL11.  Thus, reducing antibiotic treatment or reducing neonatal diarrhea using a mixture of three Bacillus subtilis strains: NOLO1, NOLO2, NOLO3, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I- 5043 and CNCM I - 4607, respectively, and at least the lactic bacteria strain: Lactococcus lactis spp lactis 1 strain NOL11 has been taught by the current specification.  However, the specification fails to teach a genus of Bacillus subtilis strains and lactic bacteria.  Moreover, the genus of possible combinations of Bacillus subtilis strains and lactic bacteria would confer prevent/protect enteritis, salmonella, respiratory infections, rhinitis, pasteurellosis, bordetellose, cutaneous infections, ulcers, epidermitis, necroses, infections have not been taught by the specification.
 Thus, the specification appears to ONLY be in possession of a method of reducing/treating neonatal diarrhea using a mixture of three Bacillus subtilis strains: NOLO1, NOLO2, NOLO3, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I- 5043 and CNCM I - 4607, and Lactococcus lactis spp lactis 1 strain NOL11. Thus, the claimed subject matter does not begin to 
” The recitation of ‘said method comprising a step of applying a composition to the perineum and/or to the teats of the female that is going to give birth or has given birth to said newborn livestock mammals, before and/or after parturition, wherein the composition comprises or consists essentially of a mixture: of at least one strain of bacteria of the genus Bacillus, in particular a Bacillus subtilis strain, and of at least one strain of lactic bacteria” does not convey a common structure or function and is not so defined in the specification. 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court' s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the genus of Bacillus strains and lactic acid bacteria as claimed does not distinguish a particular bacteria from others and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are 
Structural features that could distinguish a “bacillus strains and lactic acid bacteria” in the genus from others are missing from the disclosure.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “bacillus strains and lactic acid bacteria” of that function equivalently.  One of skill in the art would reasonable conclude that the disclosure of a mixture three Bacillus subtilis strains: NOLO1, NOLO2, NOLO3, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I- 5043 and CNCM I - 4607, respectively, and Lactococcus lactis spp lactis 1 strain NOL11 do not provide a representative number of various combinations to describe the claimed genus. As such, the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed bacteria as instantly claimed.  
Therefore, only the described mixture of three Bacillus subtilis strains: NOLO1, NOLO2, NOLO3, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I- 5043 and 
CNCM I - 4607 and Lactococcus lactis spp lactis 1 strain NOL11, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
8.	Claims  10-19 are rejected under 35 U.S.C. 112, first paragraph because the specification, while being enabling for a method or a kit  for treatment of neonatal diarrhea or reducing the use of antibiotics  contracted by a newborn livestock mammal at the time of birth, said method comprising using a composition essentially consisting of the following three Bacillus subtilis strains: NOLO1, NOL02, NOL03, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I-5043 and CNCM I - 4607, respectively, and Lactococcus lactis spp lactis 1 strain NOLl1, said strain being deposited in the CNCM under number CNCM I - 4609, does not reasonably provide enablement for a method for 4 to 1011 bacterial colonies of Bacillus and 104 to 1011 bacterial colonies of lactic bacteria, the bacterial colonies being per ml or g of composition, wherein said at least one Bacillus strain is in sporulated and/or vegetative form, wherein said female is in an environment previously treated with the composition, said composition essentially consisting of the following three Bacillus subtilis strains: NOLO1, NOL02, NOL03, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I-5043 and CNCM I - 4607, respectively, and the lactic bacteria strain: Lactococcus lactis spp lactis 1 strain NOLl1, said strain being deposited in the CNCM under number CNCM I - 4609, wherein said infections are intestinal infections, wherein said intestinal infections are neonatal diarrhea, enteritis, salmonella, respiratory infections, rhinitis, pasteurellosis, bordetellose, cutaneous infections, ulcers, epidermitis, necroses, infections in the locomotive system, and infectious lameness, wherein said infections are intestinal infections, and wherein said composition is applied to the perineum and/or the teat(s) by 8International Application No. PCT/EP2018/080670 Attorney Docket No. 12610006US Preliminary Amendment spraying, spreading, powdering or soaking and  a kit for preventing digestive, respiratory or other infections in newborn livestock mammals, substantially comprising: at least a composition according to claim 10, and at least one application means for applying said composition to the perineum and/or to the teats of the female that is going to give birth or has given birth to said newborn livestock mammals. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.


In regards to the method and kit and the breadth of the claims, the broadest interpretation that applies is “any Bacillus strains or any combination of Bacillus subtilis strains: NOLO1, NOL02, NOL03, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I-5043 and CNCM I - 4607, respectively, and Lactococcus lactis spp lactis 1 strain NOLl1.  The specification only shows a method or a kit for treatment of neonatal diarrhea or reducing the use of antibiotics contracted by a newborn livestock mammal at the time of birth, said method comprising using a composition essentially consisting of the following three Bacillus subtilis strains: NOLO1, NOL02, NOL03, said strains being deposited in the CNCM under the numbers: CNCM I - 4606, CNCM I-5043 and CNCM I - 4607, respectively, and Lactococcus lactis spp lactis 1 strain NOLl1
3-4. The state of prior art and the level of predictability in the art.
In regards to claimed method or a kit, the art is devoid of teaching a method of preventing various infection using any combination of claimed strains 
5. The relative skill in the art.
The relative skill in the art as it relates to the invention is characterized by that of a M.D. or Ph. D. level individual. 
6-7. The amount of guidance present and the existence of working examples.
The applicant has not provided guidance for making and using various combination of Bacillus strains or lactic acid bacteria to prevent infections. The specification is totally silent in regards to claimed method or a kit
8. The quantity of experimentation necessary.
The amount of experimentation that is required is undue for making various combination of bacterial strains and lactic acid bacteria to prevent various infections. Therefore, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.
 	It must be noted that the issue in this case is the breath of the claims in light of the predictability of the art as determined by the number of working examples, the skill Ievel of the artisan and the In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) where it is stated that ''... scope of claims must bear a reasonable correlation to scope of enablement provided by the specification to persons of ordinary skill in the art...''. Without sufficient guidance, it is unpredictable and the experimentation Ieft to those skilled in the art is unnecessarily and improperly extensive and undue. See In re Wands, 858 F.2d at 737, 8 USPQZd at 1404 (Fed. Cir. 1988). Therefore, for the instant specification to be enabling, it needs to provide direction/guidance for making using various combination of bacteria.  Absent sufficient guidance/direction one of skill in the art would not be able to practice the claimed invention commensurate in scope with the claims. Thus, for all these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and insufficient working examples provided in the specification and the high degree of unpredictability as evidenced by the state of the prior art, attempting to test all the different type of bacteria and combinations for preventing infections by the claimed invention would constitute undue experimentation. Therefore, applicants have not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner that reasonably correlates with the scope of the claims, to be considered enabling.
	
Conclusion
9.	No claims are allowed.
Correspondence 


10.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)